980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eddie O. BUCKLEY, Jr., Appellant,v.John HENRY;  Ronald Welder;  Terry Mapes;  Mary Piper, Appellees.
No. 92-1819.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1992.Filed:  December 4, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Eddie Buckley, an Iowa prisoner, appeals the district court's1 order dismissing his 42 U.S.C. § 1983 action.  Buckley alleged prison officials violated his due process and First Amendment rights when they did not allow him to receive a mail-ordered record album.  The court held that Buckley's allegations did not state a claim under any theory.  We have determined that an opinion would have no precedential value and that no error of law appears.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE DONALD E. O'BRIEN, Chief Judge, United States District Court for the Northern District of Iowa, sitting by designation